t c summary opinion united_states tax_court jason m roach petitioner v commissioner of internal revenue respondent docket no 7430-15s filed date andrew aleman for petitioner molly h donohue and janet f appel for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in massachusetts after filing an answer to the petition respondent filed with the court a motion for leave to file out of time a first amendment to answer and lodged a first amendment to answer although the court directed petitioner to file an objection if any to respondent’s motion for leave he failed to do so the court subsequently granted respondent’s motion for leave and filed respondent’s first amendment to answer respondent’s first amendment to answer includes affirmative allegations that petitioner failed to report certain wages nonemployee compensation and a state_income_tax refund that he received in and that he failed to substantiate continued revenue code as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar an otherwise unidentified above-the-line deduction of dollar_figure consequently respondent asserted that petitioner was liable for an dollar_figure increase in his income_tax deficiency for resulting in a total deficiency of dollar_figure and a dollar_figure increase in his accuracy-related_penalty resulting in a total penalty of dollar_figure after concessions the issues remaining for decision are whether petitioner is entitled to dependency_exemption deductions a child_tax_credit and an additional_child_tax_credit for his two minor children and liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference 2petitioner stipulated that for he received but failed to report the following items of income wages of dollar_figure and dollar_figure paid to him by alert ambulance service inc and patriot ambulance inc respectively nonemployee compensation of dollar_figure paid to him by jay’s landscaping and a state_income_tax refund of dollar_figure the parties agree that petitioner is entitled to a reduced deduction of dollar_figure petitioner had claimed a deduction of dollar_figure on line of his tax_return for i general background petitioner has been a firefighter and a paramedic for about years stephanie minardi petitioner’s now former spouse has worked as a paramedic for about years and she became a registered nurse about years ago petitioner and ms minardi met at work in they married in date and have two minor children j m r and k a r ii separation and divorce proceedings in date ms minardi moved out of the marital home and she filed a complaint for divorce in date on date the trial_court of the commonwealth of massachusetts probate and family court department family court issued a temporary order requiring petitioner and ms minardi to comply with a stipulation on temporary orders stipulation the stipulation recited that they would share joint legal and physical custody of the children were relieved of any obligation to pay child_support and would follow a very detailed coparenting plan in addition petitioner was required to maintain health insurance for the children on date ms minardi’s attorney filed a civil complaint for contempt against petitioner alleging inter alia that he had failed to comply with the coparenting schedule described above and that he owed ms minardi dollar_figure as reimbursement for childcare expenses the record does not reflect how the complaint was resolved on date petitioner and ms minardi executed a separation agreement and the family court entered a judgment of divorce nisi which would become absolute on date petitioner agreed to pay weekly child_support of dollar_figure to ms minardi the separation agreement stated that petitioner and ms minardi would file separate tax returns beginning with the taxable_year 3the coparenting plan required petitioner over an eight-week cycle beginning date to provide care for the children as follows during week sec_1 and on monday from a m to p m during week sec_3 through on wednesday from a m to friday pincite p m and during week on monday from a m to p m if by the end of date petitioner and ms minardi had not mutually agreed to a different schedule petitioner would provide care for the children as follows during week sec_1 and on monday from a m to tuesday pincite a m during week sec_3 through on wednesday from a m to saturday pincite a m and during week on monday from a m to tuesday pincite a m and that ms minardi was entitled to claim the children as tax exemptions every year the separation agreement provided that ms minardi would have full legal and physical custody of j m r and k a r and that petitioner was entitled to visitation with the children for four hours on every fifth day of his eight-day work cycle and at other times agreed upon by both parents the separation agreement stated in relevant part however that p rior to the start of that visitation schedule the husband shall visit the children initially for three visits which shall be for an hour at first then progressing by adding an additional hour at each new visit and they shall occur at a mcdonald’s restaurant and that i n order to re- establish a relationship with the children the husband shall make arrangements with a mutually agreed-upon counselor to attend family counseling with the children and visits shall begin when recommended by the counselor iii conflicting testimony petitioner karine roach petitioner’s current spouse and ms minardi testified at trial while petitioner’s and ms minardi’s work schedules were quite demanding the testimony that petitioner and his current spouse offered about the parental care that he provided to his children during the second half of and throughout was directly contradicted by ms minardi petitioner was on call for his primary employer for two 24-hour periods each week ms minardi was on a similar work schedule with her primary employer and she and petitioner both acknowledged working part time for at least one additional employer ms minardi was also studying to become a registered nurse petitioner testified that when ms minardi left the marital home in date the children remained with him and that he provided care for them on average about five days each week through date he explained that he cared for the children when he was not working and that he relied on his girlfriend now ms roach and the wife of another firefighter to care for the children when he was at work ms minardi testified that the children moved with her to a two-bedroom apartment in date that petitioner had two brief visits with the children in the latter part of and that he last visited with them in date ms minardi testified that petitioner did not comply with the coparenting schedules described in detail above that she provided care for the children when she was not working and that she relied on her mother her current husband and a friend to care for the children when she was at work iv petitioner’ sec_2012 tax_return on date petitioner prepared and filed a form_1040 u s individual_income_tax_return for he claimed the filing_status of married_filing_separately reported wage income of dollar_figure claimed four dependency_exemption deductions including exemptions for j m r and k a r a child_tax_credit of dollar_figure and an additional_child_tax_credit of dollar_figure v notice_of_deficiency as previously indicated respondent issued a notice_of_deficiency to petitioner for the taxable_year respondent determined that petitioner is not entitled to dependency_exemption deductions for j m r and k a r reduced the child_tax_credit that petitioner claimed to dollar_figure and disallowed the additional_child_tax_credit discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a welch v helvering 4the parties stipulated that ms minardi did not execute a form_8332 release revocation of release of claim to exemption for child by custodial_parent releasing her right to claim j m r and k a r as dependents for the taxable_year u s deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed 308_us_488 petitioner does not contend that the burden_of_proof should shift to respondent pursuant to sec_7491 in any event there is no support in the record for shifting the burden_of_proof in accordance with that provision i dependency_exemption deduction an individual is allowed as a deduction an exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines the term dependent to include a qualifying_child or a qualifying_relative generally a qualifying_child must bear a specified relationship to the taxpayer eg be the taxpayer’s child have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements not have provided over one-half of his or her own support for the taxable_year and not have filed a joint_return for that year sec_152 sec_152 generally defines a qualifying_relative as an individual who bears a specified relationship to the taxpayer eg is the taxpayer’s child whose gross_income is less than the exemption_amount with respect to whom the taxpayer provides over one-half of the individual’s support and who is not a qualifying_child of such taxpayer or any other taxpayer at trial petitioner and ms minardi offered contradictory accounts about the parental care that they provided to the children in although petitioner testified that the children resided with him on average about five days per week that year the separation agreement that he executed in date is strong evidence that he did not have a meaningful parental relationship with the children in in particular the settlement agreement limited the time petitioner could visit with the children stated that he needed to take measured steps to reestablish his relationship with them and directed that he consult with a counselor to determine how best to proceed on this record we conclude that petitioner failed to show that j m r and k a r shared the same principal_place_of_abode with him for more than one-half of the taxable_year therefore we sustain respondent’s determination that j m r and k a r were not petitioner’s qualifying children within the meaning of sec_152 although the record indicates that petitioner was required to support j m r and k a r in there is no evidence of the amount of support that he actually provided to them that year because we are unable to determine that petitioner provided over one-half of j m r ’s and k a r ’s support during the year in issue we conclude that they were not petitioner’s qualifying relatives within the meaning of sec_152 sec_152 provides special rules for parents who are divorced separated under a written_separation_agreement or living apart at all times during the last six months of the calendar_year under sec_152 and a noncustodial_parent may treat a child as a qualifying_child or a qualifying_relative if the custodial_parent signs a written declaration conforming with form_8332 indicating that he or she will not claim the child as a dependent for that taxable_year see 139_tc_468 aff’d 745_f3d_890 8th cir sec_152 defines the term custodial_parent as the parent having custody of a child for the greater portion of the calendar_year on this record we conclude that the children were in ms minardi’s custody for the greater portion of the calendar_year and therefore she was the childrens’ custodial_parent it follows that petitioner was the noncustodial_parent of the children see sec_152 because ms minardi did not execute a form_8332 or any other written_statement conforming to its substance we sustain respondent’s determination that petitioner is not entitled to dependency_exemption deductions for j m r and k a r for ii child_tax_credit and additional_child_tax_credit sec_24 provides a tax_credit with respect to each qualifying_child of the taxpayer for whom the taxpayer is allowed a deduction under sec_151 sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age sec_24 provides that a portion of the child_tax_credit commonly referred to as the additional_child_tax_credit may be refundable as previously discussed neither k a r nor j m r is a qualifying_child of petitioner as defined in sec_152 for the taxable_year consequently we sustain respondent’s determination disallowing the portions of the child_tax_credit and additional_child_tax_credit in dispute iii accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax by definition an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to an individual taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite the commissioner however bears the burden_of_proof in respect of an increased penalty asserted in an amendment to answer rule a petitioner improperly claimed dependency_exemption deductions a child_tax_credit and an additional_child_tax_credit for j m r and k a r for the taxable_year in disregard of applicable statutory provisions additionally petitioner conceded without explanation that he had failed to report several items of taxable_income and that he is not entitled to a portion of a deduction that he claimed on his tax_return resulting in an understatement of income_tax which appears to be in excess of both of the tax required to be shown on the return and dollar_figure sec_6662 consequently we find that respondent met his burden of production in respect of the penalty determined in the notice_of_deficiency and his burden_of_proof in respect of the increased penalty asserted in the amendment to answer petitioner prepared and filed his tax_return for the year in issue he did not offer a defense to the imposition of an accuracy-related_penalty in this case other than to assert that respondent had erred in determining a deficiency that matter having been resolved against him respondent’s determination that petitioner is liable for an accuracy-related_penalty under sec_6662 is sustained to reflect the foregoing decision will be entered under rule
